Citation Nr: 0204814	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  98-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to November 
1952 and from March 1956 to October 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issues on appeal.

In an April 2000 decision, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals For Veterans Claims (Court).  In May 2001, the Court 
granted an unopposed motion filed by the VA for remand.


FINDINGS OF FACT

1.  The veteran has established entitlement to service 
connection for residuals of a fracture of the transverse 
process of the lower first vertebra, evaluated as 
noncompensably disabling.

2.  The veteran has established entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a right above the knee 
amputation, left lower extremity foot drop, erectile 
dysfunction, and major depression.

3.  The medical evidence shows that the veteran has service-
connected disabilities which are productive of the loss of 
use of both lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing are met.  38 U.S.C.A. §§ 1151, 2101 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 3.809 (2001).

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of a 
specially adapted automobile or automobile adaptive equipment 
are met.  38 U.S.C.A. §§ 1151, 3902 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the issues, no further assistance in 
developing the facts pertinent to the issue is required. 

By rating action in March 1971, service connection for 
residuals of fracture of transverse process of the lower 
first vertebra was granted, rated as noncompensable from 
February 4, 1971.

On VA examination in January 1998, the examiner noted that 
the veteran had been diagnosed with peripheral vascular 
disease in 1997 and operated on with a femoral-femoral 
bypass.  It was indicated that he subsequently had an 
infection and required an above the knee amputation.  It was 
noted that he had been in a wheelchair since then.  It was 
indicated that he had been trying to use a prosthetic device 
but that it had been very painful.  Repeated bone resection 
was done in November 1998 after it was found that there was 
degeneration and fluid retention in the bone.  The examiner 
indicated that the veteran now had a very high above the knee 
amputation and it was doubtful that he would ever be able to 
use a prosthetic device.  It was indicated that the previous 
surgery resulted in a peroneal neuropathy in the left leg 
with no improvement.  The impression was above the knee 
amputation and right (sic) peroneal neuropathy.  It was 
indicated that it was doubtful that the veteran would ever be 
able to use the prosthetic device in order to walk again in 
view of the chronic bone problems and the peroneal neuropathy 
which significantly impairs ability to ambulate in the right 
leg (sic).  

A March 1998 VA examination report included diagnoses of 
peripheral vascular disease with right above knee amputation 
and left foot drop following the femoral-femoral bypass graft 
getting infected.  In a March 1999 addendum, the examiner 
indicated that the veteran's foot drop was a direct result of 
the femoral-femoral bypass surgery.

By rating action in July 1998, compensation for right above 
the knee amputation pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from surgical treatment furnished in a 
VA facility was granted, effective January 1997.  

By rating action in May 1999, the RO granted compensation for 
left lower extremity impairment, foot drop under 38 U.S.C.A. 
§ 1151.  A combined evaluation of 100 percent for loss/loss 
of use of both lower extremities was assigned, effective from 
April 14, 1997.  It was indicated that the 60 percent rating 
for the right above knee amputation was included in the 
combined 100 percent evaluation.  Compensation for erectile 
dysfunction under 38 U.S.C.A. § 1151 and entitlement to 
special monthly compensation based on loss of use of a 
creative organ was also granted.

The veteran seeks entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing or special home adaptations and to a certificate of 
eligibility for financial assistance in the purchase of a 
specially adapted automobile or automobile adaptive 
equipment.  He contends that, inasmuch as 38 U.S.C.A. § 1151 
provides that a recipient of benefits shall receive 
compensation "as if" the disability were service connected, 
the recipient should also be eligible for ancillary benefits, 
such as those currently sought, in the same manner that those 
with the requisite service-connected disabilities are 
eligible.

Pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), 
compensation under this chapter and dependency and indemnity 
compensation under Chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.




1.  Entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adapted housing or 
special home adaptations.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809 (2001).  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible. 38 C.F.R. § 3.809(d) 
(2001).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809.

In Kilpatrick v. Principi, No. 98-2247 (U.S Vet. App. 
February 8, 2002), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.809 is 
invalid to the extent that it is interpreted to exclude 
§ 1151 beneficiaries by requiring that a listed disability be 
"incurred or aggravated as a result of [active] service".  
The Court further held that for the same reasons, the opinion 
of the VA General Counsel, VAOPGCPREC 24-97 (July 3, 1997), 
is also invalid in purporting to bar a § 1151 beneficiary 
from eligibility.  The Board notes that in that opinion, the 
VA General Counsel held that a veteran with a disability 
resulting from VA treatment who has been determined eligible 
for compensation "as if" such injury were service-connected 
pursuant to 38 U.S.C. § 1151 is not eligible for a special 
housing adaptation grant as a result of the disability 
resulting from VA medical care.  VAOPGCPREC 24-97 (July 3, 
1997). 

The medical evidence shows that the veteran is wheelchair 
bound as a result of the above the knee amputation and 
peroneal neuropathy resulting in left foot drop, for which he 
is service-connected under § 1151.  The January 1998 VA 
examination report indicated that a prosthetic device was not 
feasible for the right extremity and that peroneal neuropathy 
significantly impaired the ability to ambulate in the left.  
The Board notes that under 38 C.F.R. § 3.350(a)(2) complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.

The Board finds that the evidence shows that the veteran has 
service-connected disabilities resulting in the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. Accordingly, the Board finds that the criteria 
for entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. §§ 1151, 2101 (West 1991); 38 C.F.R. §§ 
3.809 (2001).

As the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the question of entitlement to a special home 
adaptation grant is moot.  See 38 C.F.R. § 3.809a.









2.  Entitlement to a certificate of 
eligibility for financial assistance in 
the purchase of a specially adapted 
automobile or automobile adaptive 
equipment.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R. § 3.808(a) (2001).  One of 
the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service: (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes: central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips. 38 C.F.R. § 3.808(b) (1999).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2001).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i) (2001).



In Kilpatrick v. Principi, supra, the Court found that the 
Board erred in interpreting VAOPGCPREC 24-97 (July 3, 1997), 
as holding that a § 1151 beneficiary is not eligible to 
receive financial assistance for the purchase of an 
automobile and adaptive automobile equipment, or for adaptive 
automobile equipment only, under chapter 39.  The Court found 
the VA General Counsel opinion did not reach a specific 
holding as to whether a veteran receiving benefits under 
§ 1151 would be eligible for chapter 39 benefits.  The Court 
remanded the claim with regard to Chapter 39 benefits for 
readjudication of the claim in the context of the entire 
statutory scheme, regarding ancillary benefits, included 
their holding regarding chapter 21 entitlement and the lack 
of reference to § 3.358 in the chapter 39 regulation 
(38 C.F.R. § 3.808(b)(2)).  

The Board finds that the medical evidence shows that the 
veteran has service-connected disabilities which are 
productive of the loss or permanent loss of use of one or 
both feet.  The medical evidence clearly show that the 
veteran is wheelchair bound due to the right above the knee 
amputation and the left foot drop, both of which are 
compensated under § 1151. The Board has considered the 
Court's discussion in Kilpatrick regarding benefits such a 
automobiles and adaptive equipment under Chapter 39 of title 
38.  In light of the Board's decision above, that the veteran 
is eligible for financial assistance in acquiring specially 
adapted housing, the Board concludes that criteria for 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment are met.  Accordingly, the 
veteran's claim is granted.  38 U.S.C.A. §§ 1151, 3902; 38 
C.F.R. § 3.808.






(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

